Citation Nr: 1327204	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  11-02 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include post traumatic stress disorder (PTSD), depression, anxiety, delusion disorder, paranoia, and paranoid schizophrenia. 

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to September 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In her September 2009 claim for benefits, the Veteran contends she is entitled to service connection for "anxiety/depression possible PTSD."  The Board has recharacterized her claim more generally as one of entitlement to service connection for a psychiatric disorder to include PTSD, depression, anxiety, delusional disorder, paranoia, and paranoid schizophrenia.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The issues of entitlement to service connection for residuals of appendectomy to include gastrointestinal and digestive problems, as well as for back and hip disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-4138, submitted in July 2010.  Therefore, the Board does not have jurisdiction of them, and they is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a psychiatric disability to include PTSD, depression, anxiety, delusional disorder, paranoia, and paranoid schizophrenia and entitlement to service connection for a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran contends that her current psychiatric disorder and right foot disability are related to her military service.  In her statements, the Veteran describes her current treatment for depression and paranoia, and further asserts that she was the victim of military sexual trauma during her active service.  She additionally states that she was issued a prescription shoe, was later required to have surgery on her right foot, and currently experiences symptomatology of a right foot disability.

Initially, the Board acknowledges that the VA has established special evidentiary development procedures with regard to military sexual trauma, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999).  The Board points out that, in claims concerning in service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in service assault.  Examples of such evidence include records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavioral changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(5) (2012); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

Significantly, the record shows the Veteran has not been provided with specific notice of certain provisions that apply to cases involving PTSD based on allegations of personal assault.  The RO must provide the Veteran with notice of the evidence necessary to corroborate a stressor during service to support her claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f)(5).  This requirement is consistent with the duty to inform the claimant of the information and evidence needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) (2012).  The Veteran must also be afforded an opportunity to provide further evidence regarding her in service assault, including information regarding any in service behavioral changes, such as alcohol abuse, over/under-eating, and episodes of depression, panic attacks, and/or anxiety, as well as the opportunity to submit lay statements from anyone that she may have discussed such incidents with during or after service, including family members (i.e., parents, aunts, children, etc.); friends, and fellow service-members.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos, 22 Vet. App. at 329.  In addition, though the record contains an April 2010 report of contact in which a VA employee states that she mailed the Veteran a copy of VA Form 21-0781(a), Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, the claims file is absent of any VA letter showing the form was in fact mailed to the Veteran at her address of record.  Accordingly, on remand, VA must provide sufficient notice to the Veteran.

A remand is also necessary to obtain any outstanding service treatment records.  A review of the evidence of record demonstrates that the Veteran's service treatment records are incomplete.  Indeed, the July 1968 separation examination report and an August 1968 discharge examination referral and addendum constitute the only medical evidence during service of record in the claims file.  Although the RO attempted to obtain the Veteran's complete service treatment records through the National Personnel Records Center (NPRC), a March 1969 Request for Medical/Dental Records and Other Information indicates that the Veteran's records, including treatment received at the hospital at Sheppard Air Force Base, Texas, were transferred from Randolph Air Force Base, Texas, to Bergstrom Air Force Base, Texas, in October 1968.  Significantly, the September 1968 separation examination report notes that the Veteran received treatment in service for an appendectomy "several months" prior to July 1968; however, the claims file is absent for the clinical (inpatient) records of that hospitalization.  The Veteran additionally has made credible statements detailing that she was hospitalized for an appendectomy in service, and was additionally treated at a psychiatric hospital for one month in service in relation to October 1967 sexual assault.  

The Board recognizes the efforts that the RO has already expended to obtain the Veteran's service treatment records.  Nonetheless, given that the evidence demonstrates that the Veteran's medical records were in the possession of the Randolph Air Force Base, Bergstrom Air Force Base, and Sheppard Air Force Base hospitals, and none of these facilities were contacted in the course of the current appeal in an attempt to obtain the records, the Board finds that another effort must be made to obtain her full service treatment record, to include the clinical (inpatient) records from any hospitalizations, and associate those records with the claims file.  See 38 C.F.R. § 3.159(c).  VA's Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii directs that if it is determined that the requested service records cannot be located, the RO must make a formal finding regarding the unavailability of those documents and must inform the Veteran of the evidence that VA was unable to secure, as well as the efforts that were made to secure the evidence.  

The Board finds that a remand is additionally necessary to obtain outstanding VA and/or private medical records.  The Veteran states that she was required to wear a prescribed shoe during service and later had surgery on her right foot.  She additionally states that she has continued to have problems with her foot and currently experiences numbness and pain after walking or standing for long periods of time.  The VA treatment records associated with the claims file date from April 2009 to July 2010, and are absent of any treatment or notation of a right foot disability or surgery.  Because it appears that there may be outstanding VA and/or private medical records that may contain information pertinent to her claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Lastly, the Board finds that a remand is necessary to provide the Veteran with a VA medical examination to determine the nature and etiology of her asserted psychiatric disorder.  VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159 (2012).  A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor above, the Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83.

In the present case, the Veteran has not been afforded a VA examination addressing her current service connection claim for a psychiatric disorder, to include the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  As an initial matter, the current medical evidence of record documents the Veteran was diagnosed with major depressive disorder, anxiety, and PTSD contemporaneous to the filing of her claim, her VA treatment records additionally note that she may have delusional disorder, and she has credibly stated that she has been treated for depression, paranoia, and paranoid schizophrenia, thus satisfying the first factor outlined in McLendon.  In addition, the Veteran has provided competent and credible lay statements establishing that her psychiatric condition or symptoms of a psychiatric disability occurred during service, and that she was the victim of military sexual trauma while in service.  Specifically, the claims file contains multiple statements from the Veteran to the RO and VA physicians in which she states that she was sexually assaulted by two fellow service members in service.  She contends that this experience has contributed to her current psychiatric disability.  A VA physician's report further identified that the Veteran stated she was hospitalized in a psychiatric hospital for one month in service in relation to the sexual assault, and additionally that she was treated for paranoid schizophrenia in 1974.  The Veteran's service personnel records additionally indicate that subsequent to the October 1967 sexual assault, the Veteran reported to her supervisor that she was unhappy in her duty location and wished to be sent to another base.  This evidence is sufficient to satisfy the second factor for determining whether a medical examination is necessary.  

In addition, this evidence also indicates that the Veteran's psychiatric disability may be associated with service, given that the Veteran has credibly stated that she suffered depression in service, she is currently diagnosed with major depressive disorder, PTSD, and anxiety, and the record indicates evidence of a sexual assault in service.  See 38 C.F.R. § 3.304(f)(5) (behavior changes that may constitute credible evidence of a stressor for a claim of PTSD based on in service personal assault include a request for a transfer to another military duty assignment).  Thus, the evidence meets the low threshold for the third factor set forth in McLendon, 20 Vet. App. at 83.  Lastly, because there is no relevant medical nexus opinion associated with the claims file, there is insufficient competent medical evidence to decide the issue of entitlement to service connection for a psychiatric disorder.  Thus, a remand is necessary to provide the Veteran with an examination to obtain the necessary medical opinion.

Accordingly, the case is REMANDED for the following action: 

1.  Provide the Veteran the notice required by 38 C.F.R. 
§ 3.304(f)(5) for claims of service connection based on an in service personal assault stressor.  This letter must afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of her claim, or to advise VA of the potential source or sources of evidence other than her service records, or evidence of behavioral changes that might constitute independently verifiable credible supporting evidence of her purported in-service stressors.  Provide the Veteran with specific examples of corroborating alternative evidence.  

Based on her response, attempt to procure copies of all records which have not previously been obtained from newly identified sources.  All attempts to secure this evidence must be documented in the claims file.  If, reasonable efforts to obtain named records are unsuccessful, notify the Veteran of VA's efforts, and request she submit any records in her possession relevant to her claim and/or authorize VA to obtain those records on her behalf. 

2.  Obtain and associate with the claims file the Veteran's complete service treatment records.  Request the Veteran's service treatment records from the NPRC, Sheppard Air Force Base, Randolph Air Force Base, Bergstrom Air Force Base, and any other appropriate source.  If these records are not available, a negative reply must be provided and a formal finding of unavailability must be made. 

3.  Obtain any clinical (inpatient) records of any in-service hospitalization of the Veteran from October 1967 to May 1968. Submit an appropriate request to the National Records Center (NPRC) for any clinical (in-patient) treatment and mental health records for the Veteran from the Sheppard Air Force Base Hospital, from October 1967 to May 1968; from the Randolph Air Force Base Hospital from October 1967 to May 1968, and from the 75th Tactical Hospital, Bergstrom Air Force Base, Texas, from October 1967 to May 1968. 

4.  Obtain and associate with the claims file any outstanding VA treatment records dating since the Veteran's discharge from service to the present.  Additionally, contact the Veteran and request she submit any private treatment records in her possession relevant to her claimed conditions and/or authorize VA to obtain those records on her behalf.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and her representative should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

5.  After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder to include PTSD, major depressive disorder, anxiety disorder, delusional disorder, paranoia, and paranoid schizophrenia.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished. 

The examiner is additionally asked to accomplish the following: 

(a)  Interview the Veteran as to the relevant history of her claimed psychiatric disorder to include depression, PTSD, anxiety, delusional disorder, and paranoid schizophrenia, and include a detailed description of that history in his or her report. 

(b)  Identify all psychiatric disorders that have existed at any time since the Veteran filed her claim of entitlement to service connection in September 2009.  Specifically state whether the Veteran has a current diagnosis of PTSD.

(c)  Additionally, the examiner must provide an opinion as to whether the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of physical trauma.  While review of the entire file is required, attention is invited to the following particular records:

(i)  A May 1968 Performance Report rating the degree to which the Veteran accepts authority and meets the everyday stresses and strains of military life at 40% and the degree of acceptability of her work at 40% and noting that "complete evaluation of [her]capabilities is impossible due to excessive absence from duty," her "medical history of physical and emotional problems have allowed very little application to performance of duties," and that she was "counseled frequently of an evident lack of interest in performance of duties." 

(ii)  A May 1968 supplemental sheet to the Performance Report stating that the Veteran "is very unhappy in her duty location and would much desire to change her duty to another section where there are more military personnel." 

(d)  If a diagnosis of PTSD is appropriate, the examiner should specify whether: 

(i) each alleged stressor found to be established by the evidence of record (whether by the RO, or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; 

(ii)  each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and 

(iii)  there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  

(e)  If the examination results in a psychiatric diagnosis other than PTSD (i.e., major depressive disorder, anxiety), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater possibility) that any identified psychiatric disorder that the Veteran has had since she filed her current claim had onset during her active service or was caused by her active service.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

6.  When the development requested has been completed, review the evidence and conduct any additional development which logically flows from it, to include scheduling the Veteran for a VA examination for a right foot disability, if warranted.  

7.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

